DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/13/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, the limitation “wherein a seal pair constituted of the first seal member and the a second region close to another end portion in the axial direction of the circumferential wall part, and the leakage liquid discharge hole is provided in each of the first region and the second region” is unclear (in particular the underlined portion), since it seems to imply that the first and second seal members and the “leakage discharge hole” cover both regions, while the figures show different separate elements (pair of seals and hole) for each region. For examination purposes this limitation will be construed to refer to “wherein a seal pair constituted of the first seal member and the second seal 5member is arranged in a first region close to one end portion in an axial direction of the circumferential wall part and another pair of seal members are arranged in a second region close to another end portion in the axial direction of the circumferential wall part, and a leakage liquid discharge hole is provided in each of the first region and the second region”.

Examiner’s Note: In order to avoid future 112 issues the claims should recite if possible first, second, third and fourth seal members and first and second leakage liquid discharge holes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagami et al. (JP 2007174783, hereinafter “Tagami”, English translation attached herein).

Regarding claim 1, Tagami discloses a rotary electric machine ([0022], see fig. 2 for general overall structure and fig. 6 for specific embodiment) comprising:
a stator (32);  
5a rotor (31) that is rotated relative to the stator (32); 
a housing (34) that is configured to accommodate the stator (32) and the rotor (31); 
a cooling liquid introduction room (35, [0027]) which is provided inside the housing (34) and to which a cooling liquid for cooling a heat generation part (motor) is introduced ([0027]); and 
a lubricating liquid introduction room (piston oil path and oil chamber which lubricates transmission components like “CL1” & “33”, see “X” in annotated fig. 2, [0030], [0068]) which is provided inside the housing (34) and 10to which a lubricating liquid (oil) for lubricating a lubrication required area (transmission) is introduced ([0030]), the rotary electric machine further comprising: 
a first seal member (38a, see fig. 6) that is configured to regulate a leakage of the cooling liquid ([0065-0069]) to a lubricating liquid introduction room (X) direction from the cooling liquid introduction room (35);  
15a second seal member (38c, see fig. 6) that is configured to regulate a leakage of the lubricating liquid (oil, [0068-0069]) to a cooling liquid introduction room (35) direction from the lubricating liquid introduction room (X); and 
a leakage liquid discharge hole (38e and/or 38d) which is arranged between the first seal member (38a) and the second seal member (38c) and which is configured to discharge the cooling liquid that 20is leaked ([0066-0069]) through the first seal member (38a) and the lubricating liquid that is leaked through the second seal member (38c) to an outside of the housing (34).

    PNG
    media_image1.png
    767
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    293
    media_image2.png
    Greyscale

Regarding claim 2, Tagami discloses the rotary electric machine according to claim 1, 
wherein the stator (32) is held inside a circumferential wall part (see fig. 2) of the housing (34), 
the rotor (31) is arranged radially inside the stator (32) and coaxially with the stator (32),19 
the cooling liquid introduction room (35) is arranged between the circumferential wall part (of housing “34”, see fig. 2) and the stator (32), 
the lubricating liquid introduction room (X, see annotated fig. 2) is arranged inside the circumferential wall part (of housing “34”, see fig. 2) and axially outside the stator (32), 
5the first seal member (38a, see fig. 6) is arranged at a position close to the cooling liquid introduction room (35) inside the circumferential wall part (of housing “34”), 
the second seal member (38c) is arranged at a position close to the lubricating liquid introduction room (X) inside the circumferential wall part (of housing “34”), and 
the leakage liquid discharge hole (38e and/or 38d) is formed to radially penetrate through a lower 10position (the position will depend on the arrangement of the motor, however by the way that the motor is arranged in fig. 2 it is suggested to be a lower position) of the circumferential wall part (of housing “34”).

Regarding claim 3, Tagami discloses the rotary electric machine according to claim 2, wherein the first seal member (38a) and the second seal member (38c) are arranged to be axially aligned and in contact with an inner circumferential surface of the circumferential 15wall part (of housing “34”, see fig. 6).
Regarding claim 4, Tagami discloses the rotary electric machine according to claim 3, further comprising: 
a stator holder (36) that has a substantially cylindrical shape ([0026]) and that holds the stator (32) at an inner circumferential side (see figs. 2 and 6), 
20wherein the stator holder (36) is held in contact with an inner circumferential surface of the 
the stator holder (36) and the circumferential wall part (of housing “34”) constitute the cooling liquid introduction room (35), and the first seal member (38a) and the second seal member (38c) are arranged in contact with 25the inner circumferential surface (see fig. 6) of the circumferential wall part (of housing “34”) and an outer20 circumferential surface of the stator holder (36).

Regarding claim 5, Tagami discloses the rotary electric machine according to claim 2, wherein a seal pair constituted of the first seal member (38a) and the second seal 5member (38c) is arranged in a first region (upper “37”, see fig. 6) close to one end portion in an axial direction of the circumferential wall part (of housing “34”, see fig. 6) and (as best understood, see 112 claim rejection) a second region (“lower “37”, see fig. 6) close to another end portion in the axial direction of the circumferential wall part (of housing “34”, see fig. 6), and the leakage liquid discharge hole (38e and/or 38d, 37d and/or 37e) is provided in each of the first region (upper “37”) and the second region (lower “37”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tagami (JP 2007174783) in view of Heller (US 3,849,680).

Regarding claim 6, Tagami discloses the rotary electric machine according to claim 5, but does not disclose that a leakage liquid flow-in room that communicates with the leakage liquid discharge hole is provided outside the housing, and a sensor that is configured to detect an incoming leakage liquid is arranged in 15the leakage liquid flow-in room.

However, Heller teaches (see fig. 2) a leakage liquid flow-in room (64) that communicates with a leakage liquid discharge hole (62) which is provided outside a housing (30, 58), and a sensor (“detector”, col. 5, lines 50-63, col. 2, lines 26-34) that is configured to detect an incoming leakage liquid is arranged in 15the leakage liquid flow-in room (64).


    PNG
    media_image3.png
    420
    459
    media_image3.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                             /MAGED M ALMAWRI/                                                                                        Primary Patent Examiner, Art Unit 2834